Citation Nr: 0940418	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-20 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the left thigh, involving 
Muscle Group XIII.

2. Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound to the left buttock, involving 
Muscle Group XVII.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1941 to August 
1945.  He received the Combat Infantryman Badge and the 
Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In January 2009, the Board issued a decision which denied the 
Veteran's claims seeking increased disability evaluations for 
his residuals of a gunshot wound to the left thigh, involving 
Muscle Group XIII; and his residuals of a gunshot wound to 
the left buttock, involving Muscle Group XVII.  The Board's 
decision also granted a separate 20 percent disability 
evaluation for four painful scars, including entry and exit 
wounds to the left thigh and left buttock, effective October 
28, 2008.  

The Veteran timely appealed the Board's January 2009 decision 
solely to the extent it denied increased disability 
evaluations for residuals of a gunshot wound to the left 
thigh, involving Muscle Group XIII; and residuals of a 
gunshot wound to the left buttock, involving Muscle Group 
XVII.  In July 2009, based on a Joint Motion for Remand 
(Joint Motion), the Court issued an Order remanding this case 
for compliance with the Joint Motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.



REMAND

The Veteran contends that muscles not contemplated in the 
currently assigned ratings were affected by his gunshot wound 
in service.  The Board finds that a remand is necessary for 
further development of the record.

In this regard, the Board notes that a review of the record 
shows that the evidence requires further elucidation before 
the Board may determine if separate or higher ratings are 
appropriate in this case.  First, the Board observes that the 
June 2009 Joint Remand indicates that the Veteran's 
quadriceps were involved when the Veteran sustained a gunshot 
wound in service.  The Board acknowledges that some loss of 
strength in the left quadriceps was noted at the VA 
examination, but it is not apparent that this is a direct 
result of inservice injury to that muscle.

Further, the Board notes that the June 2006 VA examiner 
stated that the muscle of the iliotibial tract is affected by 
the service-connected injury, but the examiner does not 
explicitly identify to which muscle he is referring or the 
muscle group to which that muscle belongs.  Accordingly, the 
Board determines that another VA examination is required in 
this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination in order to ascertain the 
current nature and severity of residuals 
of his service-connected GSW to the left 
thigh and buttocks.  The claims file 
should be made available for review, and 
the examination report should reflect 
that such review occurred.  In assessing 
the injuries to the muscles involved, the 
examiner is requested to specifically 
identify all of the muscle groups 
involved, to include indentifying whether 
the quadriceps were affected by the 
injury and to what muscle group the 
iliotibial tract muscle belongs.  The 
examiner should also determine the 
severity of each muscle group injury 
identified.

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of a claim, 
and that the consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the Veteran's claims should 
be readjudicated, to include all evidence 
received since the August 2008 
supplemental statement of the case.  If 
any claim is not resolved to the 
Veteran's satisfaction, the Veteran and 
his representative should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



